DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The following is a Final Office Action in response to communications received on 7/8/2022. Claims 2-21 are currently pending and have been examined.  Claims 2-5,7, 10-12 and 17-21 have been amended. 
 						 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The Examiner notes the amendment providing the reference to parent application 13/841762 in the specification and ADS. The claims are given the priority date of 13/841762 which is 3/15/2013. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “audience measurement entity (AME) to generate the first panelist identifier”, however there is no support for this limitation as claimed. Paragraph 0043 and 0045 of the specification shows the panelist identifier (first identifier) and the unique identifier (second identifier), but does not state that the AME generates the first panelist identifier. The only discussion is that the panelist identifier information may be AME generated unique identifier and claim 2 specifically states the first and second panelist identifiers are different, therefore the unique identifier could not be the first identifier too. The specification further states in paragraph 0063, the unique identifier may be AME generated, but again not the first panelist identifier (the panelist identifier information). From the specification, there does not appear to be support for both the first and second panelist identifiers being generated by the AME and being different identifiers. Clarification is needed. 
Claim 2 also recites a data collection site to obtain, sort and depulicate panelist media impressions, however in the specification this is done by a data collection facility in paragraph 25. The only mention of the data collection site is in paragraph 0024 and the data collection site only logs the impression data. There is no support for the data collection site itself performing the deduplication process. It is also noted that the only instance of “the data collection site” in the specification is in paragraph 0024 and it is referred to using the article “the” with no other mention. Is the data collection site separate from the data collection facility or the same components? These are being treated as the same for the claim interpretation and prior art purposes. 
Claim 17 also recites the limitation of “a data collection site” and therefore claim 17 and claims 18-21 are also rejected for the reasons above. 
Claims 3-6 are also rejected as they depend from claim 2. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line with the issue under 35 USC 112a, the claim 2 is also found to be indefinite. If the AME is generating the first panelist identifier, the first and second identifiers must be different, then is the obtained second identifier generated by the AME? Where does this second panelist identifier originate or generate from in view of the specification? It is unclear in the claims how the process gets to the obtaining by the device step after the AME has supposedly generated the first panelist identifier. Figure 2 shows the AME not part of the device, so how does the obtaining at the device occur for the second identifier and send it to the on-device meter? It appears from Figure 2 that the browser sends this information to the on-device meter. Clarification is needed.
Claims 3-6 are also rejected as they depend from claim 2. 
Claim 17 recites the abbreviation of “ODM” without first reciting the abbreviation in its entirety. Therefore the limitation is indefinite and clarification is needed. Claims 18-21 are also rejected as they depend from claim 17. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 2-6 are a system, claims 7-16 are a computer readable medium and claims 17-21 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A: Prong 1:  Claim 1 and 7 recites  modify a user agent setting of a browser […] to include a first panelist identifier in a user agent field of requests sent […], the first panelist identifier obtained from […] sent by an audience measurement entity, the audience measurement entity to generate the first panelist identifier; obtain, […], a second panelist identifier from the  audience measurement entity, the audience measurement entity to provide the second panelist identifier to an on-device meter […] , […] to store the second panelist identifier in a data store […], the second panelist identifier for the panelist different than the first panelist identifier; and modify the user agent setting of the browser to replace the first panelist identifier with the second panelist identifier in the user agent field to protect the privacy of the panelist;  […] execute a media monitoring tag included in media received from  media provider[…]; and in response to executing the media monitoring tag included in the media received from the media provider, send, in the user agent field […] to the  audience measurement entity, a panelist media impression, the panelist media impression including a media identifier and the second panelist identifier obtained from the  audience measurement entity, the second panelist identifier indicative of a panelist in a database of panelists to enable the  audience measurement entity to associate the media with the panelist and to associate demographic information of the panelist with the media; […] obtain the panelist media impression from the beacon generator; and sort and deduplicate panelist media impressions based on the panelist media impression. The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Specifically, the claims recite advertising and marketing activities as the claims recite the collection of data about impressions. 
Prong 2: The judicial exception is not integrated into a practical application before the only additional elements are a user agent configure, a browser installed on a client device, a first network communication, at the client device, a beacon generator, in a second network communication, a third network communication, a data collection site, A tangible computer readable storage medium comprising instructions that, when executed, cause a client device associated with a panelist to at least (additionally in claim 7). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the organization of transaction data of a plurality of users.  The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of collecting panelist information while protecting privacy. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
Step 2A: Prong 1:  Claim 17 recites  […] to append, […] associated with a panelist, a panelist identifier to a user agent setting of a browser: detect, , the browser completing a first […] communication with a media provider, the browser monitor to scan the first […] communication with the media provider for monitoring information; and in response to the browser completing the first […] communication with the media provider, credit an impression to the media via an ODM impression logger: […] execute a media monitoring tag included in the media received from the media provider in a […] network communication: and in response to executing the media monitoring tag included in the media received from the media provider, send […], a third […] communication, including a panelist media impression, the panelist media impression including a media identifier and the panelist identifier obtained from [an audience measurement monitoring entity, in a user agent field of the third […] communication to the monitoring audience measurement entity, the monitoring audience measurement entity to associate the media with the panelist, the panelist identifier used to identify the panelist in a database of panelists and to associate demographic information of the panelist with the media; and […] obtain the panelist media impression […]: and sort and deduplicate panelist media impressions based on the panelist media impression.
 The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Specifically, the claims recite advertising and marketing activities as the claims recite the collection of data about impressions. 
Prong 2: The judicial exception is not integrated into a practical application before the only additional elements are a user agent configurer, via a browser monitor, a first network communication, at the client device, a beacon generator, in a second network communication, a third network communication, a data collection site, A tangible computer readable storage medium comprising instructions that, when executed, cause a client device associated with a panelist to at least (additionally in claim 7). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the organization of transaction data of a plurality of users.  The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of collecting panelist information while protecting privacy. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
With respect to the dependent claims, 
Claim 3 merely recites wherein the user agent configurer is to obtain the panelist identifier from the audience measuring entity. The limitations merely further limits the collection of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 4 merely recites wherein the user agent configurer is to: obtain a third panelist identifier from the audience measuring entity; and modify the user agent setting of the browser to replace the second panelist identifier with the third panelist identifier in a user agent field of a subsequent communication. The limitations merely further limits the collection and transformation of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 5 merely recites wherein the beacon generator is to send a fourth network communication including the third panelist identifier to the audience measuring entity, the third panelist identifier transmitted in the user agent field of the fourth network communication. The limitations merely further limits the transmission of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 8 merely recites wherein the media is first media, the panelist is a first panelist, and wherein the instructions further cause the client device to: send a fourth network communication including an identifier of second media, the fourth network communication sent in response to accessing the second media; associate the first media with the first panelist in a first log entry; associate the second media with a second panelist in a second log entry; and credit the first media with a single impression when the first panelist is the second panelist. The limitations merely further limits the collection and transformation of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 9 merely recites wherein the instructions further cause the client device to determine the second log entry is a duplicate of the first log entry when the first panelist is the second panelist and the first media identifier is the second media identifier. The limitations merely further limits the collection and transformation of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 10 merely recites wherein the instructions cause the client device to obtain the panelist identifier from the audience measuring entity. The limitations merely further limits the collection of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 11 merely recites obtain a third panelist identifier from the audience measuring entity; and modify the user agent setting of the browser to replace the second panelist identifier with the third panelist identifier in a user agent field of a subsequent communication. The limitations merely further limits the collection and transformation of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 12 merely recites wherein the instructions further cause the client device to send a fourth network communication including the third panelist identifier to the audience measuring entity, the third panelist identifier transmitted in the user agent field of the fourth communication. The limitations merely further limits the collection and transformation of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 13 merely recites wherein the instructions further cause the client device to associate the panelist with the third network communication and the fourth network communication. The limitations merely further limits the collection and transformation of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 14 merely recites extract the panelist identifier from the user agent field; and identify the panelist in a lookup table with the panelist identifier. The limitations merely further limits the collection and transformation of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 15 merely recites wherein the instructions cause the client device to modify the user agent setting of the browser in response to media monitoring at the client device. The limitations merely further limits the collection and transformation of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claims 6 and 16 is merely stating the use of a well know protocol. The Examine notes that the plurality of communications do not seem to be connected, but just a means for association and the plurality of devices are only other devices accessing media; however no interconnection is apparent.
Claim 18 merely recites the beacon generator is to send a fourth network communication including the second panelist identifier to the audience measurement entity, the second panelist identifier transmitted in the user agent field of the fourth network communication. The limitations merely further limits the collection and transformation of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 19 merely recites the panelist is a first panelist, and the beacon generator is to: send a fifth network communication including an identifier of second media, the fourth network communication sent in response to a second client device access the second media; associate the first media with the first panelist in a first log entry; associating the second media with a second panelist in a second log entry; and determine the second log entry is a duplicate of the first log entry when the first panelist is the second panelist and the first media identifier is the second media identifier. The limitations merely further limits the collection and transformation of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 20 merely recites wherein the beacon generator is to associate the panelist with the third network communication and the fourth network communication. The limitations merely further limits the collection and transformation of data and does not add significantly more to the judicial exception to integrate into a practical application. 
Claim 21 merely recites wherein the beacon generator is to extract the panelist identifier from the user agent field; and identify the panelist in a lookup table with the panelist identifier. The limitations merely further limits the collection and transformation of data and does not add significantly more to the judicial exception to integrate into a practical application. 
The dependent claims merely recite additional data that is used in determination of the insights and offers presented. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 10, and 15-17 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Gabber (U.S. Pat. No. 5961593) in view of Bhatia et al (US 2013/0014136 Al) in further view of Julian (U.S. Pub. No. 20120004950).
Regarding claim 2, Gabber teaches:
A system comprising: a user agent configurer to (claim 2):
A tangible computer readable storage medium comprising instructions that, when executed, cause a client device associated with a panelist to at least: (claim 7)
A method comprising: (claim 17)
modify a user agent setting of a browser installed on a client device to include a first panelist identifier in a user agent field of requests sent by the browser, the first panelist identifier obtained from a first network communication sent to an audience measurement entity, the audience measurement entity to generate the first panelist identifier (see browser with request and marker tag in 105a, 300 and 605, in Figure 6 and see Central Proxy Server 110a producing a request plus alias)
append, at a client device associated with a panelist, a panelist identifier to a user agent setting of a browser (claim 17) (see browser with request and marker tag in 105a, 300 and 605, in Figure 6 and see Central Proxy Server 110a producing a request plus alias);
obtain, at the client device, a second panelist identifier from the audience measurement entity, […] (interpreted as the request plus the alias in Figure 6); 
and modify the user agent setting of the browser to replace the first panelist identifier with the second panelist identifier in the user agent field to protect the privacy of the panelist; (identifiers are substituted  by the user site or by a central cite in order to protect the user’s privacy, Col. 3 lines 20-50 and Col. 6 lines 1-35). 
Gabber does not explicitly disclose:
the audience measurement entity to provide the second panelist identifier to an on-device meter on the client device, the client device to store the second panelist identifier in a data store on the client device, the second panelist identifier for the panelist different than the first panelist identifier
detect, via a browser monitor, the browser completing a first network communication with a media provider, the browser monitor to scan the first network communication with the media provider for monitoring information; and (claim 17)
in response to the browser completing the first network communication with the media provider, credit an impression to the media via an ODM impression logger; (claim 17)
a beacon generator to: execute a media monitoring tag included in media received from the media provider in a second network communication; and 
in response to executing the media monitoring tag included in the media received from the media provider, send, in the user agent field of a third network communication to the audience measurement entity, a panelist media impression, the panelist media impression including a media identifier and the second panelist identifier obtained from the monitoring entity, the second panelist identifier indicative of a panelist in a database of panelists to enable the audience measurement entity to associate the media with the panelist and to associate demographic information of the panelist with the media, 
a data collection site to:
obtain the panelist media impression from the beacon generator: and
sort and deduplicate panelist media impressions based on the panelist media impression.
However Bhatia teaches:
the audience measurement entity to provide the second panelist identifier to an on-device meter on the client device, the client device to store the second panelist identifier in a data store on the client device, the second panelist identifier for the panelist different than the first panelist identifier (paragraph 0244 and 0246)
detect, via a browser monitor, the browser completing a first network communication with a media provider, the browser monitor to scan the first network communication with the media provider for monitoring information; and (claim 17) (Paragraph 0232)
in response to the browser completing the first network communication with the media provider, credit an impression to the media via an ODM impression logger; (claim 17) (Paragraph 0095-96)
a beacon generator to (see paragraph 0328-Java Script): execute a media monitoring tag included in media received from the media provider in a second network communication; and in response to executing the media monitoring tag included in the media received from the media provider, (Par. [0113]-[0115]) send, in the user agent field of a third network communication to the monitoring entity, a panelist media impression, the panelist media impression including [Par. 212] a media identifier and the second panelist identifier obtained from the audience measurement entity, the second panelist identifier indicative of a panelist in a database of panelists to enable the audience measurement entity to associate the media with the panelist and to associate demographic information of the panelist with the media, (Par. [0116]), A lMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of Gabber, with the user monitoring ability of Bhatia because a need exists to improve the overall accuracy of monitoring reports by using panel centric data with data from a beacon-based approach (Bhatia, Par. [0035]). Using panel centric data with data from a beacon-based approach would create more accurate monitoring reports to provide insights on campaign effectiveness and recommendations on optimal media allocation (Bhatia, Par. [0172]).
While Gabber in view of Bhatia teaches the insertion of a panelist identifier where the impression data is collected and the privacy of the user is protected, the combination fails to disclose: 
a data collection site to:
obtain the panelist media impression from the beacon generator: and
sort and deduplicate panelist media impressions based on the panelist media impression.
However Julian teaches:
a data collection site to: obtain the panelist media impression from the beacon generator; and sort and deduplicate panelist media impressions based on the panelist media impression. (“the Audience Validation Server is able to create a de-duplicated and unified view of the consumption habits of individual users accessing multiple sites and content that has deployed the universal common tag.”, Paragraph 0054)
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of Gabber, with the user monitoring ability of Bhatia to include the limitations of a data collection site to: obtain the panelist media impression from the beacon generator; and sort and deduplicate panelist media impressions based on the panelist media impression, as taught in Julian, in order to provide independent verified data as to exactly how many users are visiting particular sites and viewing specific pieces of content (paragraph 0054).
Regarding claims 3 and 10, Gabber in view of Bhatia in further view of Julian teaches the limitations set forth above. 
Gabber discloses further wherein the user agent configure is to obtain the panelist identifier from the audience measurement entity (Fig. 6).
Regarding claim 6 and 16, Gabber in view of Bhatia in further view of Julian teaches the limitations set forth above. 
Gabber further discloses:
wherein the communication is either a hypertext transfer protocol GET request or a hypertext transfer protocol POST request (Col. 2 lines 35-40).
Regarding claim 15, Gabber in view of Bhatia in further view of Julian teaches the limitations set forth above. 
Gabber further discloses:
Wherein the instructions cause the client device to modify the user agent setting of the browser in response to media monitoring at the client device (Col. 3 lines 1-10).
Claims 4, 5, 11-14, 18, 20, and 21 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Gabber (U.S. Pat. No. 5961593) in view of Bhatia et al (US 2013/0014136 Al) in view of Julian (U.S. Pub. No. 20120004950) in further view of McCann et al. (US 2011/0087780 Al), hereinafter McCann,.
Regarding claim 4 and 11, Gabber in view of Bhatia in further view of Julian teaches the limitations set forth above, but Gabber does not expressly disclose: 
obtain a third panelist identifier from the audience measurement entity; and
modify the user agent setting of the browser to replace the second panelist identifier with the third panelist identifier in a user agent field of a subsequent communication
However Julian teaches:
modify the user agent setting of the browser to replace the second panelist identifier with the third panelist identifier in a user agent field of a subsequent communication (Paragraph 0054)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gabber to include modify the user agent setting of the browser to replace the second panelist identifier with the third panelist identifier in a user agent field of a subsequent communication as taught by Julian, in order to provide independent verified data as to exactly how many users are visiting particular sites and viewing specific pieces of content (paragraph 0054).
Gabber in view of Bhatia in further view of Julian teaches the limitations set forth above, but does not expressly disclose: 
obtain a third panelist identifier from the audience measurement entity; and
McCann further discloses:
wherein the user agent configurer is to: obtain a third panelist identifier from the audience measurement entity; and (“(Par. [0016], obtaining identifier during a second time period, "second panelist identifier" and then in Par. 0019 where each portion and class has a unique identifier).
 It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of Gabber, in view of in view of Bhatia in further view of Julian to include wherein the user agent configurer is to: obtain a third panelist identifier from the audience measurement entity; and, as taught in McCann, in order to generate reports using the identifiers to segment the records resulting in the classification of users and target users (par. 10)
Regarding claim 5 and 12, Gabber in view of Bhatia in view of Julian in further view of McCann teaches the limitations set forth above, but does not expressly disclose:
wherein the beacon generator is to send a fourth network communication including the third panelist identifier to the audience measurement entity, the third panelist identifier transmitted in the user agent field of the fourth network communication.
However McCann further discloses:
wherein the beacon generator is to send a fourth network communication including the third panelist identifier to the audience measurement entity, the third panelist identifier transmitted in the user agent field of the fourth network communication. (Par. 0033-34).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of Gabber, in view of Bhatia in further view of Julian to include wherein the beacon generator is to send a fourth network communication including the third panelist identifier to the audience measurement entity, the third panelist identifier transmitted in the user agent field of the fourth network communication, as taught in McCann, in order to generate reports using the identifiers to segment the records resulting in the classification of users and target users (par. 10)
Regarding claims 13 and 20, Gabber in view of Bhatia in view of Julian in further view of McCann teaches the limitations set forth above, but does not expressly disclose:
further including associating the panelist with the third communication and the fourth communication
McCann further discloses:
further including associating the panelist with the third communication and the fourth communication (Par. [0076], identifier associated with information collected regarding user).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of Gabber, in view of Bhatia in further view of Julian to include further including associating the panelist with the third communication and the fourth communication, as taught in McCann, in order to generate reports using the identifiers to segment the records resulting in the classification of users and target users (par. 10)
Regarding claim 14 and 21, Gabber in view of Bhatia in view of Julian in further view of McCann teaches the limitations set forth above, but does not expressly disclose:
further comprising: extracting the panelist identifier from the user agent field; and identifying the panelist in a lookup table with the panelist identifier
McCann further discloses:
further comprising: extracting the panelist identifier from the user agent field; and identifying the panelist in a lookup table with the panelist identifier (Par. [ 0077]).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of Gabber, in view of Bhatia in further view of Julian to include further comprising: extracting the panelist identifier from the user agent field; and identifying the panelist in a lookup table with the panelist identifier, as taught in McCann, in order to generate reports using the identifiers to segment the records resulting in the classification of users and target users (par. 10)
Regarding claim 18, Gabber in view of Bhatia in view of Julian teaches the limitations set forth above, but does not expressly disclose:
Beacon generator to send a fourth network communication including the second panelist identifier to the audience measurement entity, the panelist identifier transmitted in the user agent field of the fourth network communication
McCann further discloses:
 Beacon generator to send a fourth network communication including the second panelist identifier to the audience measurement entity, the panelist identifier transmitted in the user agent field of the fourth network communication (Par. [0016], obtaining identifier during a second time period, "second panelist identifier").
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of Gabber,  in view of Bhatia in further view of Julian to include beacon generator to send a fourth network communication including the second panelist identifier to the audience measurement entity, the panelist identifier transmitted in the user agent field of the fourth network communication, as taught in McCann, in order to generate reports using the identifiers to segment the records resulting in the classification of users and target users (par. 10)
Claims 8 and 9 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Gabber (U.S. Pat. No. 5961593) in view of Bhatia et al (US 2013/0014136 Al) in view of Julian (U.S. Pub. No. 20120004950) further in view of Shkedi et al (US 2013/0036434 Al).
Regarding claim 8, Gabber in view of Bhatia in view of Julian teaches the limitations set forth above. 
While Gabber teaches the personalization of content based on collected interaction data (Col. 2 lines 50-55), Gabber does not expressly disclose:
send a fourth network communication including an identifier of second media, the fourth network communication sent in response to accessing the second media;
associate the first media with the first panelist in a first log entry;
associate the second media with a second panelist in a second log entry; and
credit the first media with a single impression when the first panelist is the second panelist.
However Bhatia teaches:
a communication, media, panelist, and log entry; associating media with a panelist while analyzing and collecting information regarding requests for resources and subsequent responses to determine habits of users in the panel. (see monitoring events on user device in Figure 2C based on the identified user generating a selection of content, Figure 2D)
wherein the media is first media, the panelist is a first panelist, and the method further includes: sending a fourth network communication including an identifier of second media, the fourth communication sent in response to a second client device accessing the second media; associating the first media with the first panelist in a first log entry (Par. [0116]), A lMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").; and associating the second media with a second panelist in a second log entry (Par. [0116]), ATMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of Gabber, with the user monitoring ability of Bhatia because a need exists to improve the overall accuracy of monitoring reports by using panel centric data with data from a beacon-based approach (Bhatia, Par. [0035]). Using panel centric data with data from a beacon-based approach would create more accurate monitoring reports to provide insights on campaign effectiveness and recommendations on optimal media allocation (Bhatia, Par. [0172]).
Gabber in view of Bhatia in further view of Julian does not explicitly disclose:
and credit the first media with a single impression when the first panelist is the second panelist.
However Shkedi teaches:
credit the fast media with a single impression when the fast panelist is the second panelist (Par. [0059], identifiers in a database are used to find and associate the log files)
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of Gabber, Bhatia, and Julian with the user monitoring ability of Shkedi because a need exists to record or track user behavior to enable an advertiser to target ads more accurately (Shkedi Par. [0051]). Determining duplicates in database entries would enable advertisers to evaluate campaigns more effectively (Shkedi Par. [0051]).
Regarding claim 9, Gabber in view of Bhatia in view of Julian in further view of Shkedi teaches the limitations set forth above. 
While Gabber teaches the personalization of content based on collected interaction data (Col. 2 lines 50-55), Gabber does not expressly disclose:
a communication, media, panelist and log entry 
discloses associating media with a panelist while analyzing and collecting information regarding requests for resources and subsequent responses to determine habits of users in the panel 
wherein the instructions further cause the client device to determine the second log entry is a duplicate of the fast log entry when the fast panelist is the second panelist and the fast media identifier is the second media identifier.
However Bhatia teaches:
a communication, media, panelist and log entry; discloses associating media with a panelist while analyzing and collecting information regarding requests for resources and subsequent responses to determine habits of users in the panel (see monitoring events on user device in Figure 2C based on the identified user generating a selection of content, Fogire 2D)
 wherein the instructions further cause the client device to determine the second log entry is a duplicate of the fast log entry when the fast panelist is the second panelist and the fast media identifier is the second media identifier (Par. [0116]), A lMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").; and associating the second media with a second panelist in a second log entry (Par. [0116]), ATMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist" and see the multiple identifiers for a single user in table in Par. 116).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of Gabber with the user monitoring ability of Bhatia because a need exists to improve the overall accuracy of monitoring reports by using panel centric data with data from a beacon-based approach (Bhatia, Par. [0035]). Using panel centric data with data from a beacon-based approach would create more accurate monitoring reports to provide insights on campaign effectiveness and recommendations on optimal media allocation (Bhatia, Par. [0172]).
Claim 19 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Gabber (U.S. Pat. No. 5961593) in view of Bhatia et al (US 2013/0014136 Al) in view of Julian (U.S. Pub. No. 20120004950) in view of McCann (US 2011/0087780 Al) in further in view of Shkedi et al (US 2013/0036434 Al).
Regarding claim 19, Gabber in view of Bhatia in view of Julian in further view of Shkedi teaches the limitations set forth above. 
While Gabber teaches the personalization of content based on collected interaction data (Col. 2 lines 50-55), Gabber does not expressly disclose:
wherein the media is first media, the panelist is a first panelist, beacon generator is to:
send a fifth network communication including an identifier of second media, the fourth network communication sent in response to a second client device accessing the second media; associate the first media with the first panelist in a first log entry; associate the second media with a second panelist in a second log entry; and determine the second log entry is a duplicate of the first log entry when the first panelist is the second panelist and the first media identifier is the second media identifier.
However Bhatia teaches:
 wherein the media is first media, the panelist is a first panelist, beacon generator is to (see monitoring events on user device in Figure 2C based on the identified user generating a selection of content, Figure 2D)
wherein the media is first media, the panelist is a first panelist, and the method further includes: sending a fifth network communication including an identifier of second media, the fourth network communication sent in response to a second client device accessing the second media; associating the first media with the first panelist in a first log entry (Par. [0116]), A lMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").; and associating the second media with a second panelist in a second log entry (Par. [0116]), AlMOS database, "monitoring entity," receives userid, "panelist identifier," response id, "media identifier;" Par. [0132], "associate the media with the panelist").
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of Gabber with the user monitoring ability of Bhatia because a need exists to improve the overall accuracy of monitoring reports by using panel centric data with data from a beacon-based approach (Bhatia, Par. [0035]). Using panel centric data with data from a beacon-based approach would create more accurate monitoring reports to provide insights on campaign effectiveness and recommendations on optimal media allocation (Bhatia, Par. [0172]).
Gabber in view of Bhatia in further view of Julian does not explicitly disclose:
determining the second log entry is a duplicate of the first log entry when the first panelist is the second panelist and the first media identifier is the second media identifier
However Shkedi teaches:
 determining the second log entry is a duplicate of the first log entry when the first panelist is the second panelist and the first media identifier is the second media identifier (Par. [0059], identifiers in a database are used to find and associate the log files).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the user monitoring method and system of Gabber, Bhatia, and Julian with the user monitoring ability of Shkedi because a need exists to record or track user behavior to enable an advertiser to target ads more accurately (Shkedi Par. [0051]). Determining duplicates in database entries would enable advertisers to evaluate campaigns more effectively (Shkedi Par.[0051 ]).
Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the remarks directed to “claim 2 is not directed to activities that perform what humans did before the advent of computers”, the examiner disagrees. The claims recite system for “associate the media with the panelist” and “associate demographic information of the panelist with the media” and beyond these specific recitations directed to advertising practices and marketing activities, the claims as whole are directed to monitoring panelist and their interactions with media. As the category of “Method for Organizing Human Activity” specifically is for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and the claims recite advertising and marketing activities as the claims recite the collection of data about impressions, it is concluded that the claims do recite an abstract idea that falls into this category.  
With respect to the remarks alleging a relation to an improvement to computer functionality, the instant application does not recite limitations or provide a fact pattern the same as those of Enfish, Core Wireless or Electric Power Group. The alleged improvement media monitoring is an improvement to the business practice of media monitoring and not to the technology itself. Further, the reduction of duplicated data could also be performed by hand sorting through files or identifiers. The improvement is not rooted in or to the technology itself. 
With respect to the remarks directed to alleging the claims recite meaningful limitations beyond generally linking, the instant claims do not “describe how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content”. The technical improvement alleged lies in an improvement to the business process itself and not how the computer itself is improved. 
With respect to the remarks directed to DDR Holdings, the instant claims are not clearly tied to a solution rooted in computer technology and overcoming a problem arising from the realm of computer networks. The instant claims are directed to a business problem of the counting or monitoring impressions and checking of duplicate identifiers. The same response to directed to the remarks directed to Enfish. 
With respect to the remarks directed to 35 USC 103, the rejection has been updated above in view of the claim amendments. The rejection show Bhatia does teach the claimed portions related to the beacon generator. The instant specification states that the beacon generator could be Java Script interpreter in paragraph 0040. The Bhatia reference teaches the Java Script to execute the monitoring of the media as claimed (see para. 0328, 113-16). As the reference does teach the beacon generator and the remarks otherwise are conclusory, the rejection applying the updated portions of Bhatia is maintained. 
With respect to the claim 17, the rejection above has been updated to address the claims as amended. 
Related Prior Art Not Cited
Demello (CA2399311) teaches anonymizing identifiers that are then used at the profiling server to store user data without identifying information. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/16/2022